Title: From John Adams to United States Senate, 6 December 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Decr. 6. 1797

Isaac Smith Esqr, who was appointed with the Advice and consent of the Senate to hold a Treaty with the Seneka nation of Indians, to superintend the purchase of a parcel of their Land, under a Right of pre-emption, derived from the State of Massachusetts and situated within the State of New York, having declined that service, Jeremiah Wadsworth Esqr was appointed during your recess, to hold a Treaty which has terminated in a deed of Bargain and Sale, herewith submitted to your Consideration.
It being represented to me that the immediate investment in Bank Stock, of the Monies which are to be the Consideration of this Deed, might be attended with considerable Loss to the Indians, by raising the Market Price of that Article, it is suggested whether it would not be expedient, that the Ratification should be made conclusive and binding on the parties, only after the President shall be satisfied that the Investment of the Monies has been made conformably to the Intention of the Treaty.

John Adams